Fourth Court of Appeals
                                San Antonio, Texas
                                       June 26, 2015

                                   No. 04-15-00376-CV

                                  Eduardo BENAVIDES,
                                        Appellant

                                             v.

                                     Julia BENNETT,
                                          Appellee

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-04550
                    The Honorable Stephani A. Walsh, Judge Presiding


                                      ORDER
       The District Clerk's Notification of Late Record is hereby GRANTED. Time is extended
to August 21, 2015.



                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of June, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court